Citation Nr: 0405133	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  98-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for progressive 
cortical basal ganglion degeneration, for the purpose of 
accrued benefits.  

3.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of Title 38, U.S.C.A., Chapter 35, 
Survivors' and Dependents' Educational Assistance.  

4.  Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	John E. Green, Attorney at Law

WITNESSES AT HEARINGS ON APPEAL

Appellant, son and daughter


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to July 
1945, and from July 1948 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  During the pendency of this appeal, the appellant, 
her son and daughter, testified at personal hearings held at 
the RO, in December 1994 before a hearing officer, and in 
June 2000 before the undersigned.  Also, this case has been 
remanded twice, in September 2000 and in November 2003.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's death certificate reports he died in July 
1997 at 78 years of age; the immediate cause of death is 
listed as intestinal obstruction, of eleven days duration; 
due to or as the consequence of recurrent intestinal 
obstruction, of three weeks duration; due to or as the 
consequence of dementia, with dysphasia and PEG (percutaneous 
endoscopic gastrostomy), of four years duration; an autopsy 
was performed.  

3.  At the time o the veteran's death, he was service-
connected for residuals of an old head injury, evaluated as 
noncompensably disabling.  

4.  Based on review of the entire claims file, to include the 
veteran's service medical records and autopsy report, the 
expert medical opinion is that the service-connected 
residuals of an old head injury did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  

5.  The veteran died in July 1997; at the time of his death, 
he had a claim pending for service connection for progressive 
cortical basal ganglion degeneration.  

6.  The appellant, as the surviving spouse of the veteran, 
filed her claim for accrued benefits in September 1997, which 
is within one year following the veteran's death.  

7.  There is no medical evidence of a nexus or link between 
the veteran's cortical basal ganglion degeneration, which was 
first shown many years after his separation from military 
service, and his military service.  

8.  The appellant is the surviving spouse of the veteran; the 
veteran's death was not due to a service-connected 
disability; and, at the time of the veteran's death, he was 
not receiving monthly compensation payments.  



CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.312, 3.159, 3.303, 
3.326(a) (2003).  

2.  The criteria for service connection for cortical basal 
ganglion degeneration, for the purpose of accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1110, 5101(a), 5121(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.304, 3.326(a), 3.1000 (2003).  

3.  The criteria for payment of burial expenses of the 
deceased veteran have not been met.  38 U.S.C.A. §§ 2302, 
2307 (West 2002); 38 C.F.R. § 3.4, 3.1600 (2003).  

4.  The claim for VA survivors' and dependents' educational 
assistance benefits under Title 38, U.S.C.A., Chapter 35, 
lacks legal merit and must be denied as a matter of law.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

At the outset, the Board has taken under consideration the 
recent United States Court of Appeals for Veterans Claims 
(Court) decision in the case Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), which essentially held 
that the notice and assistance provisions of the VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  In the case at hand, the appellant's claims, 
entitlement to service connection for the cause of the 
veteran's death, accrued benefits, and Chapter 35 educational 
benefits were filed in September 1997 and for service 
connected burial benefits in February 1998, and initial 
adjudication had taken place, in February 1998, long before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided, nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.  

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss this case as it does not 
absolutely meet these standards.  Such an action would render 
any rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the appellant.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the claimant 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision , the claimant would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and, finally, the submission of a substantive 
appeal by the claimant.  As noted above, this claim for 
increased rating was received by VA in September 1997 and 
February 1998, over six years ago.  

The Board does not believe that voiding the February 1998 
rating decision is in this appellant's best interests.  
Simply put, in this case, the appellant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer, as well as before the 
undersigned.  She was informed by VA letter in October 2003 
of the notification provisions and VA's duty to assist, to 
include notice of what evidence she needed to submit, notice 
of what evidence VA would secure on her behalf, and notice of 
how her claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  She was given ample time to 
respond.  Further, the Supplemental Statement of the Case, 
issued in November 2003, specifically contained the 
appropriate regulations pertaining to the VCAA.  In addition, 
during the course of the appeal, this case has been remanded 
to the RO two times for further development and 
readjudication, the most recent Board remand was in November 
2003.  Hence, not withstanding Pelegrini, to allow the appeal 
to continue would not be prejudicial error to the appellant.  
Under the facts of this case, the Board finds that "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the appellant regarding what further evidence she should 
submit to substantiate her claim."  See Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004).  Furthermore, given her 
age (approximately 84 years old), it would be to her 
detriment to ask her to reinitiate her claim.

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case, or to 
cause injury to the appellant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Charles, 16 Vet. 
App. at 373-74; Quartuccio, 16 Vet. App. at 183.  The 
appellant has sufficient notice of the type of information 
needed to support her claims and the evidence necessary to 
complete the application.  Therefore, the duty to assist and 
notify, as contemplated by applicable provisions, including 
the VCAA, has been satisfied with respect to the issues 
currently on appeal.  

Service Connection Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see also 38 U.S.C.A. 
Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  A 
service-connected disability may be either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or it was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially, or materially, to the cause of 
death; combined to cause death; or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease, or some other manifestation of the 
disability, during service.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service, with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); see also 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical, 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

The record shows that the veteran died in July 1997, at 78 
years of age.  His death certificate shows that he died in 
Deaconess Hospital and the immediate cause of death is listed 
as intestinal obstruction, of eleven days duration; due to or 
as the consequence of recurrent intestinal obstruction, of 
three weeks duration; due to or as the consequence of 
dementia, with dysphasia and PEG (percutaneous endoscopic 
gastrostomy), of four years duration.  An autopsy was 
performed.  

At the time of the veteran's death, he was service-connected 
for residuals of an old head injury, evaluated as 
noncompensably disabling.  The appellant, widow of the 
veteran, essentially contends that the head injury the 
veteran sustained while on active duty was the cause of his 
fatal dementia.  

Review of the veteran's service medical records show that in 
1954 he had an excision of a right parietal bone osteoma.  At 
the time, he related he had struck his head in a truck 
accident, which occurred while in service in Italy in 1944.  
He had been nonsymptomatic until about 1951, when he began 
experiencing frequent headaches on the right side of his head 
and a small protuberance of the bone in the right parietal 
region.  An excision biopsy was performed and the diagnosis 
was fibrous dysplasia of the right parietal bone.  He was 
returned to duty following his recovery from surgery.  

Neurological evaluation in August 1971 notes a history of 
headaches since 1954 and skull facture in World War II, 
although no neurological deficit was found.  He was using no 
medications, had lost no time from duty, and the skull 
appeared within normal limits.  Separation examination report 
of February 1972 noted a history of the skull fracture.  

Medical evidence of record shows that the veteran began 
having left sided clumsiness in 1984.  An MRI (magnetic 
resonance imaging), dated in November 1986, noted the 
presence of mild brain atrophy in the right parietal area, 
possibly a chronic organized hematoma due to trauma.  The 
veteran's treating neurologist J. Banowetz, M.D., opined in 
May 1987, following review of the MRI films of the veteran's 
brain and spinal cord, that the findings in the brain were of 
an old chronic organized hematoma in the right subgaleal 
area.  He further stated that he did not think that these 
findings were responsible for the veteran's left hemiplegia, 
and remained of the opinion that this was most likely a 
degenerative-type process.  The physician also noted the 
veteran's complaints of headaches, and while he thought this 
might be related to the hematoma, he felt that it was more 
likely the result of a muscle tension-type headache problem.  

The report of the veteran's January 1992 VA examination 
notes, by history, the 1944 truck accident, where he hit his 
head and lost consciencousness; the head surgery he underwent 
in 1954; followed by no further problems until 1984, when he 
began having the onset of weakness, initially in the lower 
extremities, more severe on the left.  At the time of the 
January 1992 examination, the neurological problem had 
progressed to where he was house bound and bedfast.  He had a 
brain scan in February 1990, with findings consistent with a 
large right parietal temporal infarction in the right middle 
cerebral artery distribution.  He also had an MRI done in 
February 1990, which revealed very small scattered punctuate 
areas of abnormal signal intensity within the deep white 
matter of the brain, consistent with old deep white matter 
infarcts.  Following neurological examination, the diagnoses 
were progressive cortical basal ganglion degeneration; 
hypertension not found on examination; and old closed head 
injury, with mild concussion and subsequent excision fibrous 
dysplasia of the right parietal bone which, in the opinion of 
the examiner, was not an etiological factor in progressive 
cortical basal ganglion degeneration.  

In a medical statement, dated in December 1994, James Mold, 
M.D., noted that the veteran's wife had informed him that the 
veteran's neurological problems evident since 1985 were not 
considered to be service connected.  The physician agreed 
that that may be a correct determination; however, he further 
noted a definitive diagnosis had not been made, and probably 
could not be made without a brain biopsy or post-mortem 
examination.  Although the veteran had chronic mild 
hypertension, he never had any physical findings consistent 
with atherosclerotic disease.  As his initial symptoms were 
in is left arm and leg, the thinking was that the problems 
might, in some way, relate back to the World War II head 
injury.  On the other hand, the physician also noted that 
certainly the long interval between the injury and symptoms 
would mitigate against this possibility, but the physician 
did not think it could be ruled out entirely.  

Ellen Hope, M.D., in a December 1995 medical statement, 
indicated she had reviewed the veteran's medical files, 
dating back to 1945.  Although she had examined the records 
and current clinical status of the veteran, without actually 
examining the veteran, the physician noted it was difficult 
to say whether his current condition related to his old head 
trauma.  In a subsequent medical statement, dated in January 
1996, Dr. Hope offered that the veteran first developed motor 
signs and symptoms, and then progressive dementia.  That 
pattern would be consistent with a late sequela of closed 
head injury.  Hence, it was Dr. Hope's opinion that the 
veteran's clinical state was a late sequela of his closed 
head injury suffered in the 1940's.  

Following review of the veteran's complete medical records in 
1996, a VA physician, D. Johnston, M.D., noted that none of 
the veteran's VA examinations, nor his treating records, 
found that the veteran's neurological problems, multi-infarct 
dementia and cortical basal ganglia degeneration, were, in 
any way, related to the old head trauma from 1944.  

A private registered nurse, L. Mallory, offered her opinion 
in a medical statement, dated in June 2000, that the 
veteran's health decline and death was a direct result of his 
1944 head injury.  Accompanying the opinion were numerous 
articles pertaining to dementia and post-traumatic stress 
disorder, particularly in older veterans.  

As noted earlier, the veteran died in Deaconess Hospital in 
July 1997.  The death certificate notes the cause of death as 
bowel obstruction and dementia.  An autopsy was performed 
and, in pertinent part, the report noted the Final Anatomic 
Diagnoses  of the nervous system as multi-infarct dementia, 
with multiple and extensive infarcts involving substantia 
nigra (bilateral), basal ganglia, multiple white matter foci, 
and cerebella cortex.  Also noted were multiple and extensive 
white matter pallor and rarefaction, marked perivascular 
rarefaction and pallor consistent with severe cerebrovascular 
hyaline arteriosclerosis.  The pathologist also noted a 4.5 
cm healed superficial trauma in the right occipital skull, 
with no evidence of injury to the underlying meninges or 
brain tissue.  The medical examiner concluded that the 
findings were consistent with multiple infarct dementia, and 
could not be related to the previous head trauma.  The 
probable cause of death was arrhythmia due to hypertensive 
heart disease.  

In June 2003, the veteran's claims folder was referred to the 
VA Under Secretary for Health for an opinion concerning the 
relationship between the veteran's death, most probably from 
arrhythmia due to hypertensive heart disease and multi-
infarct dementia, and service-connected status post head 
trauma sustained in service.  Following review of the 
veteran's entire claims file, to include his service medical 
records, the VA physician, Director of Neurology Service, 
concluded that an hystopathological examination in 1954 of 
the bony lesion in the right parietal skull area diagnosed 
fibrous dysplasia, which did not support its origin as 
traumatic in origin.  The neurologist further noted that the 
examination of the skull and brain tissue at autopsy was the 
final arbiter.  The autopsy did not find a relationship to 
previous head trauma.  In the neurologist's opinion, the 
illness suffered by the veteran, multi-infarct dementia, 
cannot be related to the head injury sustained while in 
service in the military in 1944.  

In review of the entire record, including the veteran's 
service medical records, the Board notes that there are 
several medical opinions of record concerning the 
relationship between the veteran's in-service head trauma and 
the subsequent development of neurological disease.  Although 
some physicians offered that there was an etiological 
relationship, or, at least, could not rule out the 
possibility of a nexus between the veteran's neurological 
problems and his in-service head trauma, other physicians 
noted that a definitive diagnosis really could not be made 
without a brain biopsy or post-mortem examination.  Upon the 
veteran's death, an autopsy was performed.  

The veteran's entire claims file was referred for an expert 
medical opinion as to the relationship between the veteran's 
in-service head injury and the cause of the veteran's death.  
The neurologist noted that the examination of the skull and 
brain tissue at autopsy was the final arbiter, which did not 
find a relationship to previous head trauma.  The expert 
medical opinion offered, based on review of the entire claims 
file, was that the multi-infarct dementia suffered by the 
veteran was not related to the head injury he sustained in 
1944 while on active military service.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board finds that the veteran's service-
connected head trauma did not cause, hasten or contribute 
substantially or materially to his death.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA § 4 (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102.  

Accrued Benefits

Periodic monetary benefits authorized under laws administered 
by the VA to which a payee was entitled at the payee's death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death (emphasis added), 
and due to the payee but unpaid for a period not to exceed 
two years prior to the last date of entitlement will, upon 
the death of the payee, be paid, in the following order, to 
(1) the payee's spouse, children, or dependent parent(s); (2) 
upon the death of a surviving spouse or remarried surviving 
spouse, to the veteran's children; (3) upon the death of a 
child, to the surviving children of the veteran entitled to 
death pension, compensation, or dependency and indemnity 
compensation; and (4) in all other cases, only so much of the 
accrued benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or burial.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296 (Fed. Cir. 
Feb. 11, 1998).  

In the case at hand, the veteran died in July 1997 and, at 
the time of his death, he had a claim pending for entitlement 
to service connection for progressive cortical basil ganglion 
degeneration.  In September 1997, the appellant, as surviving 
spouse of the veteran, filed her claim for accrued benefits.  

An accrued benefits claim is, under the law, a derivative of, 
and separate from, the veteran's claim.  See Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998) (a survivor's accrued benefits 
claim derives from the veteran's having had a claim pending 
at date of death).  See also Zevalkink v. Brown, 6 Vet. App. 
483, 489-90, aff'd 102 F.3d 1236 (Fed. Cir. 1996) (an accrued 
benefits claimant basically has the right to stand in the 
shoes of the veteran and pursue his claim after his death).  
Hence, in connection with its consideration of this appeal, 
the Board will adjudicate the claim of service connection for 
progressive cortical basil ganglion degeneration for the 
purpose of accrued benefits, on the basis of the evidence 
that was actually or constructively of record at the time of 
the veteran's death in July 1997.  

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§1110,1131; 38 C.F.R. §3.303(a).  Notwithstanding the lack 
of a diagnosis in service, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertaining to service, establishes 
that the disease was incurred in service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); see also Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  

In the case at hand, review of the veteran's service medical 
records show no indication of any symptomatology pertaining 
to for progressive cortical basil ganglion degeneration.  The 
earliest indication of any such neurological defect was 
during his February 1990 VA hospitalization where a large 
right parietal temporal infarction in the right middle 
cerebral artery distribution was found.  The January 1992 VA 
medical examination included comments referring to the 
February 1990 MRI, noting that the study revealed a very 
small scattered punctuate areas of abnormal signal intensity 
within the deep white matter of the brain, consistent with  
an old deep white matter infarcts .  

The veteran's VA examining physician, in October 1993, 
confirmed the diagnosis of progressive cortical basal 
ganglion degeneration, with multiple infarcts.  Following 
review of the entire record, the examiner noted the onset of 
the neurological disorder was in 1984, with subsequent 
confirmation in MRI findings and other diagnostic studies 
showing multiple brain infarcts with a progressive cortical 
basal ganglion degeneration.  The examiner addressed the 
veteran's head injury sustained in 1944 and offered that 
there was no evidence of any residual of a head injury in 
1944 and there was no evidence of an etiological relationship 
between the veteran's severe neurological disease of 
progressive cortical basal ganglion degeneration and his old 
head injury in 1944.  

The veteran underwent VA neurological examination in January 
1995.  Following the examination, and review of the entire 
record, the examiner diagnosed progressive neuro degenerative 
disease affecting both the pyramidal and extrapyramidal 
systems.  He noted the veteran had had an MRI consistent with 
multiple infarctions and a history, which could be consistent 
with either multiple cerebral infarctions or with a neuro 
degenerative process.  However, it was his opinion that 
neither the atherosclerotic cerebral vascular disease causing 
cerebral vascular accidents, nor the neuro degenerative 
diseases would be associated with a one-time episode of head 
trauma, which occurred greater than forty years prior to the 
onset of symptomatology.  The progressive nature of the 
symptoms, as well as the very delayed onset, would not be 
consistent with the type of neurological syndrome resulting 
from damage secondary to traumatic brain injury.  In 
addition, the physician noted that neither atherosclerotic 
cerebral vascular disease nor neuro degenerative disease of 
the basal ganglia have been associated with head injuries of 
the type experienced by the veteran.  

Dr. Hope, a private physician, in a medical statement dated 
in January 1996 offered that is was reasonable to conclude 
that the veteran's clinical state was a late sequela of his 
closed head injury suffered in the 1940's, in that no other 
clear diagnosis had been made.  In March 1996, a VA physician 
reviewed the veteran's entire claims file, including his 
service medical records, and offered that, based on a 
thorough review of the records, related that none of the VA 
examinations or treatment records reported that the veteran's 
neurological problems, multi-infarct dementia and cortical 
basal ganglia degeneration, were in any way related to the 
old head trauma from 1944.  

Under the circumstances, service connection for progressive 
basal ganglia degeneration is denied.  A definitive diagnosis 
of progressive basal ganglia degeneration was first offered 
many years after the veteran's separation from active 
military service, and based on a thorough review of the 
claims file, as well as examination of the veteran, the 
medical opinions offered that there was no nexus, or link, 
between progressive basal ganglia degeneration, first shown 
many years after the veteran's separation from service, and a 
disease or injury in service.  

Although the appellant believes that her deceased husband's 
in-service head trauma was the cause of his later appearing 
between progressive basal ganglia degeneration, as a lay 
person without medical training, she is not competent to 
offer an opinion on a medical matter, such as the 
relationship between a current disability and service.  See 
Jones v. Derwinski, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Thus, the Board finds that, at the time of the veteran's 
death, entitlement to service connection for progressive 
basal ganglia degeneration was not warranted; therefore, 
there are no periodic monetary benefits to which the veteran 
was entitled that were due and unpaid on this issue.  For 
that reason, the appellant's claim for accrued benefits based 
on service connection for progressive basal ganglia 
degeneration is denied.  

Burial Benefits

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount as designated by law 
and regulation may be paid toward the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  If a veteran's death is not service-
connected, an amount not to exceed the amount specified by 
law and regulation may be paid toward the veteran's funeral 
and burial expenses including the cost of transporting the 
body to the place of burial, provided that, at the time of 
death, the veteran was in receipt of pension or compensation.  
See 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600.  

"Compensation" means a monthly payment made by VA to a 
veteran because of service-connected disability, or to a 
surviving spouse, child, or parent of a veteran because of 
the service-connected death of the veteran.  See 38 U.S.C.A. 
§ 101; 38 C.F.R. § 3.4.  

In the veteran's case, his cause of death was not due to a 
service-connected disability.  Although he was service-
connected for residuals of an old head trauma at the time of 
his death, the disability was rated as noncompensably 
disabling.  Hence, he was not receiving monthly compensation 
for a service-connected disability.  

Under the circumstances, the appellant does not met the 
criteria of eligibility for burial benefits.  
Chapter 35 Benefits

Chapter 35 dependents' educational assistance is a program of 
education or special restorative training that may be 
authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38  U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

Basic eligibility for certification of dependents' 
educational assistance exists if the veteran (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) has a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a  
foreign government or power.  Service connected disability or 
death must have been the result of active military, naval, or 
air service on or after April 21, 1898.  See 38 C.F.R. 
§ 3.807.

In this case, however, none of the criteria for basic 
eligibility for Chapter 35 benefits are met.  While the Board 
has sympathetically considered the appellant's assertions 
that death benefits should be awarded because she believes 
her husband's death was due to a service-connected 
disability.  Unfortunately, that is not the case.  Further, 
although he died of a nonservice-connected disorder, and he 
was service-connected for a disability, that disability was 
evaluated as noncompensably disabling.  Hence, he was not 
receiving "compensation" payments at the time of his death.  
There is no medical indication that the service-connected 
residuals of an old head injury had resulted in total, 
permanent disability at the time of death.  Where, 


as here, the law and not the evidence is dispositive of the 
claim, the claim should be 
denied because of lack of legal merit or lack of entitlement 
under the law.
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Service connection for progressive basal ganglia 
degeneration, for the purpose of accrued benefits, is denied.  

Burial benefits are denied.  

Department of Veterans Affairs benefits under the provisions 
of Title 38, U.S.C.A., Chapter 35, Survivors' and Dependents' 
Educational Assistance, are denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



